Citation Nr: 0735854	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (claimed as heart disease).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1941 to April 
1942 and from July 17, 1945 to July 27, 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 RO decision.  

In September 2007, the veteran testified in a video 
conference hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the currently diagnosed heart disease is related to 
military service or that it manifested to a compensable 
degree within a year of separation from service.  


CONCLUSION OF LAW

Heart disease was not incurred in active service nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
September 2001 and January 2005, prior to the initial 
decision on the claim in June 2005.  Therefore, the timing 
requirement for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant.  

In a service connection claim, as is his case, VA is required 
to include notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
provided the veteran with this notice in August 2007.  While 
the timing of this notice was after the initial adjudication, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  The question of the 
rating or effective date is rendered moot as service 
connection is not warranted.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records and private medical records.  In 
addition, a hearing was held before the Board in September 
2007.  The Board also observes that there was no VA 
examination conducted in conjunction with the issues on 
appeal.  Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).  For reasons discussed in 
greater detail below, the Board finds that the medical 
evidence of record is sufficient to evaluate the veteran's 
claims and a VA examination is not required.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may also be granted for certain chronic 
diseases, such as arteriosclerosis, on a presumptive basis, 
if it appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  After a review of all the medical evidence of record, 
the first documented diagnosis of heart disease was in August 
2004.  Since the disease did not manifest within one year 
after service, service connection for arteriosclerotic heart 
disease is not presumed.  

Additionally, the veteran asserts that he was a Prisoner of 
War in service.  An administrative decision, however, 
concluded that the veteran may not be recognized as a former 
prisoner of war.  Therefore, the Board concludes that he is 
not entitled to presumptive service connection for being a 
former prisoner of war.  See 38 C.F.R. § 3.307(a)(5), 
3.309(c).  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Private medical records dated in August 2004 diagnose the 
veteran with arteriosclerotic heart disease.  Private medical 
records dated in February 2005 show a diagnosis of congestive 
heart failure and in records dated in May 2006 the veteran 
was diagnosed with atherosclerotic aorta.  Therefore, the 
Board finds that the veteran has a current diagnosis of heart 
disease and the first criterion for service connection has 
been met. 

Regarding the second criterion, the service medical records 
are silent for heart disease.  The physical examination dated 
in July 1941 is silent for heart disease.  An Affidavit for 
Philippine Army Personnel dated in July 1945 does not 
indicate that the veteran was treated for any illnesses in 
service.  Based on the lack of diagnosis and treatment in 
service, the Board concludes that heart disease did not 
manifest in service.  The evidence of record does not show an 
in service occurrence of a heart disease as is required for 
service connection.  

Additionally, the medical evidence of record, consisting of 
private medical records, does not show that the veteran's 
heart disease is related to service.  In fact, private 
medical records dated in February 2005 indicate that the 
veteran's congestive heart failure was secondary to aging.  
The evidence of record does not establish service connection 
for heart disease because there is no evidence of record 
linking the heart disease to a disease in service, other than 
the veteran's own statements.  The evidence of record is 
devoid of any objective medical evidence of heart disease 
until 2004, many decades after service.  No doctor has ever 
opined that the heart disease is related to service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained heart disease in service because he experienced 
chest pains and shortness of breath.  The veteran also 
testified that there is no medical evidence to support his 
claim.  The record, however, reflects that he lacks the 
medical expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his heart 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for heart disease must 
be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for arteriosclerotic heart disease 
(claimed as heart disease) is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


